 GENERAC CORPORATION351Generac CorporationandDistrictNo. 10,Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO. Case 30-CA-2667December 6, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINS ANDKENNEDYOn August 30, 1974, Administrative Law JudgeMorton D. Friedman issued the attached Decision inthis proceeding. Thereafter, the Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings, and conclu-sions of the Administrative Law Judge and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent,Generac Corporation, Genesee Depot,Wisconsin, its officers, agents, successors, and assigns,shall take the action set forth in the said recommendedOrder.admitting that it has refused to furnish the said requestedinformation, nevertheless defends upon the basis that theinformation requested is not necessary for the administrationof the collective-bargaining agreement between the parties ascontended by the Charging Party and the General Counsel.Pursuant to notice, this matter came on to be heard beforeme at Milwaukee, Wisconsin, on June 20, 1974. All partieswere represented and were afforded full opportunity to beheard, to introduce relevant evidence, to present oral argu-ment and to file briefs. Oral argument was waived by allparties. Briefs were filed by counsel for the General Counseland the Respondent. Upon consideration of the entire recordherein and upon my observation of each witness appearingbefore me, and upon due consideration given to the conten-tions of the parties, I make the following:FINDINGS OF FACTITHE BUSINESS OF THE RESPONDENTRespondent, a Wisconsin corporation, with its principaloffices and plant in Genesee Depot, Wisconsin, is engaged inthe manufacture of generators and alternators. During thecalendar year immediately preceding the issuance of the com-plaint herein, a representative period, the Respondent manu-factured, sold, and shipped products of a value in excess of$50,000 directly from its plant to points located outside theState of Wisconsin.It is admitted, and I find, that the Respondent is an em-ployer engaged in commerce as defined in Section 2(2), (6),and (7) of the Act.IITHE LABOR ORGANIZATION INVOLVEDIt is admitted,and I find, that theUnion is a labor organi-zation within the meaning of Section2(5) of the Act.IIITHE UNFAIR LABOR PRACTICESDECISIONSTATEMENT OF THE CASEMORTON D. FRIEDMAN, Administrative Law Judge: Upona charge filed on March 28, 1974, by District No. 10, Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO, herein called the Union, the Regional Directorfor Region 30 of the National Labor Relations Board, hereincalled the Board, issued a complaint on May 10, 1974, onbehalf of the General Counsel of the Board, against GeneracCorporation, herein called the Respondent or the Company,alleging that the Respondent had violated Section 8(a)(5) and(1) of the National Labor Relations Act, herein called theAct. In its duly filed answer, the Respondent, while admittingcertain allegations of the complaint, denied the commissionof any unfair labor practices.The complaint alleges, in substance, that the Respondenthas refused and is refusing to bargain in good faith in viola-tion of Section 8(a)(5) and (1) of the Act by refusing tofurnish to the Union, at the Union's request, the names andaddresses of employees in the unit for which the Union is thecertified bargaining representative. The Respondent, whileA. The FactsSince approximately June 14,1963, theRespondent hasbargained with the Union as thecertifiedbargaining re-presentative of Respondent's employees in a unit concededlyappropriate for the purposesof collectivebargaining consist-ing of all production and maintenance employees,excludingoffice clerical employees,guards, and supervisors as definedin the Act,at Respondent's plant at Genesee Depot,Wiscon-sin.Since that time, the Respondent and the Union haveentered into a series ofcollective-bargaining agreements cov-ering the terms and conditions of employment of the em-ployees in the aforesaid unit. The current collective-bargain-ing agreement is effectivefrom October 19, 1972, withexpirationdate of October 12, 1974.However,none of these collective-bargaining agreements,including the current agreement,contain any union-securityprovisions.As a resultthereof,and as a result of other factors,not made partof the recordherein,out of a complement ofapproximately 290 employees,the Union now retains a mem-bership among employees in the said unit of approximately20.Ofcourse,the terms and conditions of the bargainingagreement between the Respondent and the Union apply to215 NLRB No. 41 352DECISIONSOF NATIONALLABOR RELATIONS BOARDand govern the hours, wages, and other working conditionsof all the employees in the unit whether or not members ofthe Union.Under the laws -of the State of Wisconsin, the WisconsinEmployment Relations Commission, herein called the Com-mission,regulates the authority of unions and employers toinclude in collective-bargaining agreements provisions for un-ion shops. Upon petition filed with it, the Commission con-ducts union-shop referendums. On or about January 21,1974, the Union herein petitioned the Commission to conductsuch a referendum among the employees of the Respondentin the aboveunit.At a meeting held before a representativeof the Commission, for the purpose ofdeterminingthe appro-priate unit and the cut-off date for the employees eligibilityto vote, the Union requested that the Respondent supply tothe Union the full names and addresses of all the employeesin the unit. The Respondent refused to give the names andaddresses voluntarily and the matter was referred by therepresentative of the Commission to the whole Commission.On February 12, 1974, in directing a referendum for an "all-union agreement" between the Employer and the Union, theCommission denied the Union's request that the eligibility listcontain the addresses of the unit employees. The Commissiongave no reason except that it has never required any employerto provide the addresses of employees involved in a referen-dum conducted by the Commission.It should be noted, in connection with this request for theaddresses of the employees in the unit, that although theUnion has been the certified bargaining representative of thesaid employees since 1963, this was the first time that it hadmade a demand on the Respondent for the addresses of theemployees. However, pursuant to the terms of the collective-bargaining agreements, including the current agreement, theRespondent for the purposes of seniority, supplies to theUnion at regular monthly intervals, a list of all of the em-ployees in the unit employed during the previous months.However, these lists contain only the initial and last name ofthe employees without any addresses.Following the Commission's decision to hold a referendumamong the Respondent's employees fo- an "all-union agree-ment," the Respondent distributed by mail to the unit em-ployees three separate letters containing propaganda and ar-gument with regard to why the employees should voteagainsta union shop. The first of these letters was mailed to theemployees in the unit on February 18, and the last on Febru-ary 20. Perhaps as a result of these mailings and as a resultof the Union's failure to obtain the addresses of the em-ployees,theUnionwithdrew itspetitionforareferendum.'On March 6, 1974, the Union's business representative,Joseph Spehert, sent a letter to Werner Scheerenberger, direc-tor of manufacturing of the Respondent, requesting that theRespondent supply to the Union a list of all of the unitemployees giving their full names and post office addresses.In the letter, Spehert stated that under the existing labor lawsa certifiedunion must representall of the employees in theunit for which it is certified whether such employees are'The mailings noted above sent by the Respondent to the unit employeesare not alleged to have been violative of Sec 8(a)(1) of the Act and no claimto that effect is made by either the General Counsel or the Unionmembers of the union or not. In reply to this request, Respon-dent's counsel answered that the Union is supplied the namesof the employees in the seniority list, above mentioned, andalso stated that because the Union had set forth no specificnecessity for the addresses of the employees, the request of theUnion was therefore refused. Following this reply, on March14, 1974, Spehert addresses a second letter to Respondent'scounsel acknowledging receipt of Respondent's counsel's let-ter of March 13. In this letter to Respondent's counsel, Spe-hert stated that because the agreement does not includeunion-security provisions,and, therefore,the employeesare not required to join the Union as a condition of em-ployment, the Union does not have access to the namesand addresses and the employees that it is required to rep-resent under the Act. Spehert went on to explain that theUnion's legal obligation under the Act was to representallof the employees in the unit and that therefore itwas necessary to have their names and addresses. Inanswer to this letter,Respondent'scounsel repliedby letter dated March 21, in which he stated that he stilldid not find any basis for the request made for the employees'addresses and that the Union's request was, therefore, denied.Thereafter, the charge in this case was filed alleging, as inthe complaint, that the Respondent had violated its duty tobargain with the Union under the Act by refusing to supplythe full names and addresses of the employees in the unit.With regard to the accessibility of the employeesin the unitto the representatives of the Union and for the distribution ofmatters concerning wages, hours and working conditions,and the administration of the collective-bargaining agree-ment, it becomes necessary to review the physical location ofthe plant, the dispersion of the employees residences in rela-tion to their distance from the plant, the accessibility of themeans of distributing union information by the Union withinthe plant and immediately surrounding the plant, the availa-bility of union members and union-appointed committeemento make contact with union and nonunion members of theunit and, finally, the rules established by the Respondent bothin the collective-bargaining agreement and otherwise withregard to the dissemination of information issued, by theUnion within the Respondent's premises.As a joint exhibit, there was submitted at the hearing a listof the addresses, without names, of the employees of theRespondent as of the week of June 19, 1974. As noted above,the Respondent's plant is located at Genesee Depot, a smallvillage approximately 6 miles from Waukesha, Wisconsin.Waukesha is located approximately 25 miles west of Mil-waukee and Genesee Depot is approximately the same dis-tance from Milwaukee in a slightly different direction. Astudy of the map of Wisconsin, as compared with the entirelist submitted as a joint exhibit, as above, shows that theemployees live in a six-county area in southeastern Wisconsindispersed throughout the area, for the most partin small,rural communities or small cities. Although 118 of the com-plement of employees as of June 19, 1974, live in Waukesha,the balance of the employees were spread out among theaforesaid counties anywhere from 8 to 20 or 30 miles fromGenesee Depot. One employee, as a matter of fact, lives inMadison,Wisconsin, a distance of 60 miles. Twelve em-ployees live 14 miles from the plant, 16 live 16 miles from theplant, 22 others live 16 miles from the plant in another direc- GENERAC CORPORATION353tion,28 live 10 miles from the plant in still another directionand the dispersion follows somewhat the same pattern withregard to all of the other employees.With regard to the ability of the Union to dispense printedinformation to the employees as they leave or enter the plant,the plant is located off a main road on a little traveled roadso that,according to the testimony of Scheerenberger, therewould be no physical danger with regard to union representa-tives passing out union literature at the entrance to the Re-spondent's premises.In addition,the Respondent provides abulletin board at each of the two timeclocks in the Respon-dent's plant,which bulletin boards are used for the postingof various notices by the Union,including notices of unionmeetings.Moreover,within the last few months before thehearing herein,a third bulletin board was established some-where in the center of the Respondent's plant Additionally,although the employee manual distributed to all employeesupon hiring contains a no-solicitation provision which could,standing alone, be considered too restrictive,and thereforepossibly violative of the Act, the Respondent has since postedon its bulletin boards a modification of this restrictive no-solicitation rule which now permits distribution of unionmatters in nonworking areas on nonworking time provided,however,that such distribution does not create a litteringproblem.George Urban,a union business representative,testified,without contradiction,which testimony is credited, that thereare only four persons on the shop committee representing theUnion and that these individuals are not sufficient in numbernor do they work in areas or on shifts which would permitthem to sufficiently cover the entire workforce in all sectionsof the plant to disseminate union information with regard tothe administration of the collective-bargaining agreement orother matters of interest to employees represented by theUnion.There are many departments with no shop commit-teemen.He further testified credibly, that although the bulle-tin boards had been used to publicize union meetings,only 10or 15 nonunion members usually attend.He ascribed this tothe fact that employees do not have time to read the matterson the bulletin board because they are either checking in orchecking out of the Employer's plant when they are readingthe bulletin board and are, therefore,in too much of a hurryto either go to their work stations or to leave the plant to gohome in order to fully comprehend what has been posted.Furthermore,although four union representatives,not em-ployees of Respondent,handbilled outside the plant in con-nection with the scheduled March 1974 union-shop referen-dum, which was later withdrawn by the Union,there was notsufficient distribution of matter through this means to over-come the anti union-shop propaganda which the Respondentmailed to employees and to which reference has hereinbeforebeen made.Thus, Urban testified, that although admittedly no requesthad been made by the Union at any time prior to the referen-dum hearing conducted by the Commission for a list of thenames and addresses of all employees in the unit,one of thereasons for this failure to make such a request was that,formerly,the Union had been locally represented by anotherbranch of the Machinists International which had not re-quired such a list,but that at the present, and dust before theevents herein, another district of the International took overthe administration of the area and its officials required andrequested such list Furthermore,according to Urban, thenecessity for the names and addresses of the employees, al-though admittedlyfor thepurpose of contacting such em-ployees for organizational reasons, also is necessary for thepurpose of sending Machinists newspapers to all persons inthe unit,whether or not union members, for the dissemina-tion of legislative action that might be taken up or passed forthe benefit of organized labor or even for the particular shopinvolvedAlso,there are a multitude of other areas whichmight give rise to the necessity to apprise the members of theunit in order to properly represent them whether or not theyare members of the Union.In addition to the foregoing,Scheerenberger,the Respon-dent's director of manufacturing, testified that the Respon-dent,within the last year has made about seven mass mail-ings to its employees,among them the letters to the employ-ees sent pending the scheduled referendum,mentionedabove,inwhich the Respondent informed the employeesof the pitfalls of compulsory unionism.These matterswere mailed to all of the Respondent'semployees andsigned by Scheerenberger.Scheerenberger, however, alsotestified,without contradiction,that union representa-tives distributed literature at the parking lot gate two orthree times during the prereferendum period.B.Discussion,Analysis, and ConclusionsCounsel for the General Counsel contends that the namesand addresses of the employees of the Respondent are neces-sary for the Union to have in order for the Union to properlyadminister the collective-bargaining agreement and to informthe employees in the unit of matters which are necessary forthe Union to properly represent all of the employees in theunit,whether members or not,because such is the Union'sduty under the Act Furthermore, counsel for the GeneralCounsel argues that the dispersion of the employees withregard to their residences and the conditions within the plantand around the plant are such that personal contact with theemployees to disseminate such information is literally im-possible absent the ability to mail such matters to the em-ployees' homes.On the other hand,Respondent's counsel argues that in thefirst instance,the claim that the Union requires the addressesof the unit employees for the purpose of carrying out theUnion's statutory duty to represent all of the employees in theunit is spurious,and that the real and only reason for therequest for the addresses of the employees is for the purposeof organizing the unorganized.Furthermore, Respondent'scounsel argues, that the residences of the employees in theunit are not so dispersed and so far apart that it becomes avirtual impossibility or an extreme difficulty for the Union tomake personal contact by house-to-house canvassing. More-over,Respondent's counsel further argues that the modifiedno-solicitation rule together with the bulletin boards estab-lished for the Union's use, plus the capability of union re-presentatives to disseminate union literature at the parkinglot gate of the Respondent's plant eliminates the necessity forthe Union to have the addresses of the employees in the unitin order to inform such employees of any matters of whichthe Union desires to inform them, or needs to inform them, 354DECISIONSOF NATIONALLABOR RELATIONS BOARDas their statutory representative and pursuant to the Union'sobligations underBoard law.As counsel for the General Counsel points out, it is afundemental principle of the law under Board decisions, andpursuant to the Act, that the exclusive bargaining representa-tive of unit employees has a duty to fairly representall unitemployees and not just members of the Union.' Accord-ingly,although the Union for a number of years dunng itsbargainingrelationship with the Respondent did not requestthe addresses of the employees in order to properly representall of the employees in the unit, whether or not such em-ployees were union members, nevertheless, the late start forsuch a request doesnot minimizenor eliminate the necessityfor equal representation of all employees in the unit by theUnion, the certified representative of the unit. And this is trueeven if the original impetus for the request for the addressescame only after the Union petitioned the Wisconsin Employ-ment Relations Commission for a union-shop referendum.This being so, the necessity and legal obligation imposed onthe Union to represent all of the employees in the unit havingbeen established, I find and conclude the Respondent's con-tention that the Union desires the addresses of employeessolely for organizational purposes to be without merit.What is left for decision, and what represents the real issuehere, is whether the Union can fully represent the employeesin the unit without obtaining the addresses of the employeesfrom the Respondent. Moreover, it can be concluded that thisworks no hardship upon the Respondent because it was testi-fied,without contradiction, by the Respondent's office em-ployee at the hearing herein, that the compillation, throughthe use of computer, of the joint exhibit listing the addressesof the employees in the unit, without giving the names orcollating thenamesto the addresses, took but a very shorttime.Accordingly, any defense that the preparation of sucha list of names and addresses would work a hardship upon theRespondent is also without merit.We come then to whether the Union is without any trulyeffectivemeans of communicatingwith unit employees unlessthe Respondent supplies the names and addresses of the em-ployees.The Board decisions' that determine whether an em-ployer must supply the list of names and addresses of unitemployees, once it is determined that such names are neces-sary for the proper administration of the contract and for thepurpose of serving the employees in the unit whether mem-bers of the Union or not, are based on considerations of suchfactors as the size of the unit; the rate of turnover; the natureof the contractualunion-security clause, if any; the Union'sability to reach member and nonmember employees, both atthe plant and at their homes, including the effectiveness ofany steward system, and the use of bulletin boards; and theavailability of the information to the Employer.''Steelev Louisville & Nashville RR.,323 US 192,Ford Motor Co, vHuffman,345 U.S 330,Miranda Fuel Company, Inc,140 NLRB 181(1962), andBekins Moving & Storage Co,211 NLRB 138 (1974)3Standard Oil Company of California,Western Operations, Inc.,166NLRB 343, 344-345 (1967), enfd 399 F 2d 639 (C A 9, 1968),PrudentialInsurance Company ofAmerica,173 NLRB 792, 793 (1968), enfd. 412 F 2d77 (C.A 2, 1969),UnitedAircraft Corporation,181 NLRB 892, 903 (1969),enfd. 434 F 2d 1198 (C A. 2, 1970),Shell Oil Company,190 NLRB 101,Food Employer Council, Inc.,197 NLRB 651 (1972)4Magma Copper Company, San Manuel Division,208 NLRB 329 (1974)The elements, set forth above in the cited cases, are presenthere in varying degree. In theStandard Oil Companycase,supra,the Board ordered the employer to furnish the namesand addresses of the employees where there was approxi-mately a 50-percent union membership in the unit which theunion in the case represented. In the case,at bar, the percent-age isless than 10 percent. Additionally, in the case at bar,as in the cases cited, there is a rather extensive dispersion ofthe employees in the unit with regard to their places of resi-dences. Although perhaps not as great as in theStandard OilCompany or Prudential Insurance Company ofAmerica cases,supra,it does nevertheless extend over a number of countieswith an average of approximately 20 miles distant in all direc-tions from the Respondent's plant. Moreover, for a unit ofapproximately 290 employees, there are only four union com-mitteemen in the plant, certainly not a sufficient number tomake personal contact with all of the employees during thetimeswhen the employees may be free from work on com-pany premises, at which time contact could be made betweenthe representatives of the Union and the other employees.With regard to the bulletin board situation, it should benoted, as stated above, that the bulletin boards, with theexception of the newest one, are posted near the timeclockswhere the employees remain but for a few moments in enter-ing or leaving the plant. With regard to the effectiveness ofbulletin board posting, the Board has stated' as follows:Even if the Respondent had not placed restrictionsupon the Lodges use of bulletin board, bulletin Board bytheir very nature do not provide an effective means ofcommunicating with employees about important mat-ters.In connection with the foregoing, upon examination bycounsel for the General Counsel, Respondent's director ofmanufacturing, Scheerenberger, stated, with regard to thepropaganda mailed to the employees before the March sche-duled referendum, that the reason that these matters weremailed to employees, rather than merely posted on the bulle-tin boards, was that "I felt it was an important enough subjecttomail it directly to them rather than just posting it on abulletin board; I wanted to make sure every individual re-ceived it."Thus, the Respondent would seem to be admitting in thetestimony of its own, most important official, that the bulletinboards are insufficient for the dissemination of information tothe employees. Thus, the Respondent cannot argue undersuch a situation that the Union's notices to employees shouldbe limited to the bulletin board and that by the bulletin boardthe Union can make contact with the employees sufficientlyto properly represent them in the manner required of theUnion as the certified bargaining representative.With regard to the accessibility of employees entering andleaving the Respondent's premises for the purposes of hand-billing the employees or making contact with them by unionrepresentatives, there would seem to be some conflict. Therepresentatives of the Union attempted to reach the em-ployees at the entrance to the Respondent's premises duringthe prereferendum period. But, they gave up after a few daysbecause the attempts to reach a substantial number of theemployees seemed futile. The Respondent, on the other'United Aircraft Corporation,181 NLRB 892 (1970) GENERAC CORPORATION355hand, elicited an admission that a number of the employeesrefused to accept the handbilling and, moreover, argues thatthe Union's attempt was but a feeble one and did not establishthat the Union was unable to reach the employees by hand-billing at the entrance to the Respondent's premises.Regardless of the merits of this argument, however, itwould seem that this 'is but a minor factor when regarded inthe context of the situation as a whole. Accordingly, on thebasis of all of the foregoing, I find and conclude that theUnion, in order to properly service the employees in the unitfor which it is certified as the bargaining representative andto represent all of the employees in the unit regardless ofunion affiliation should be supplied by the Respondent withthe names and addresses of all of the employees in the saidunit.The Respondent also contends, as a final argument, thatthe Union here is seeking to take a "second bite at the apple"having been refused the names and addresses of the em-ployees by the Wisconsin Employment Relations Commis-sion at the time that the Union desired such names andaddresses for the purposes of contacting employees to inducethem to vote for a union shop. The Respondent argues thatthe intention is the same here and that therefore the decisionof the Wisconsin Commission should prevail. I find no meritin this contention.While it is true that the original impetus for the request forthe names and addresses of the employees in the unit cameat a time when the Union deemed it necessary to have theaddresses in order to promote its campaign for a union shop,and while it is quite obvious that this was the Union's originalpurpose because the Union withdrew its petition for a unionshop election when the Commission denied it the right to theaddresses of the employees, I find for several reasons that theWisconsin Commission's decision in the referendum matterisnot binding on the Board in the instant proceeding. Al-though the Supreme Court has held6 that the WisconsinCommission has authority, under the Act, to decide whetheremployees may have a union shop and that the Commissionhas exclusive jurisdiction within the State of Wisconsin forthis purpose, nevertheless, there is nothing in the SupremeCourt's decision to indicate that the decision of the said Com-mission ina peripheral matter such as determining the rightof the Union to the names and addresses of employees in theunit, is binding on the Board, especially where the decisionof the Wisconsin Commission gave no reason for the denialand, moreover, the denial would seem to be in conflict withBoard decisions as sustained by the Courts, as recited above.In such instance, the Board has preemptive authority over theauthority of the Wisconsin Commission. Secondly, althoughone of the purposes for the request for the names and ad-dresses of the unit employees by the Union is admittedly forthe purpose of organizational activity and to induce nonunionmembers to accept union membership, it has been held that. . there is no clear distinction between informing non-members agents [employees] about the benefits it has ob-tained and hopes in the future to secure for them and itssolicitation of their support."'Moreover, in theStandard6Algoma P l y w o o d v N.LR.B,336 U S 3017Prudential Insurance Company of America v N.LR.B.,412 F 2d 77,84-85(1969).Oil of Californiacase,supra,the Boardheld, in part, "TheUnion'seffectiveness as an employee representative wasnecessarily dependent on'its bargaining strength, and this inturn was dependent on continued employee adherence andsupport."Accordingly,itwould seem that union organizational ac-tivitiesof a certifiedunion are considered part and parcel ofits duty to adequately represent all of the employees in theunit.Inasmuch as I have heretofore determined that thenames and addresses of employees are necessary with regardto other matters, thereis no reason to hold that because thesupplying of such information may also assist in organiza-tional activities,theUnion's requestfor thisinformationshould be denied.Accordingly,by reasonof all of theforegoing,I find andconclude that the Respondent's refusal tofurnish the Unionwith the full names and addressesof all of theemployees inthe unit,for which the Unionis thecertifiedrepresentative,constitutes a refusal to bargain in good faith within the mean-ing of the Section 8(a)(5) and(1) of the Act.IV THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activity of theRespondent set forth in section III,above,occurring in connection with its operations describedin section I, above,has a close,intimate,and substantialrelationship to trade,traffic,and commerce among the se-veral States and tends to lead to labor disputes burdening andobstructing commerce and the free flow of commerce.V THE REMEDYHaving found that the Respondent has engagedin unfairlabor practices in violation of Section 8(a)(5) and (1) of theAct, I shall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate the poli-ciesof the Act.CONCLUSIONS OF LAWUpon the basis of the foregoing findings of fact and uponthe entire record in this proceeding, I make the followingconclusions of law:1.Generac Corporation is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaningof Section 2(5) of the Act.3.All productionand maintenance employees,excludingoffice clerical employees, guards, and supervisors as definedin the Act, employed by the Respondent at its Genesee De-pot,Wisconsin plant, constitute a unit appropriate for thepurposes of collective bargaining.4. Since on or about June 14, 1963, the Union has been thecertified and recognized bargaining representative of the Re-spondent's employees in the above appropriate unit.5. Since on or about January 21, 1974, the Respondent haswrongfully refused to supply the Union thenames and ad-dresses of the employees in the aforesaid unit thereby refusingto bargain in good faith in violation of Section 8(a)(5) and (1)of the Act. 356DECISIONS OF NATIONAL LABOR RELATIONS BOARD6.The aforesaid unfair labor practices affect commercewithin themeaningof Section 2(6) and (7) and Act.Upon the foregoing findings of fact and conclusions of lawand the entire record, and pursuant to Section 10(b) of theAct, I hereby issue the following:ORDER'Respondent,Generac Corporation, its officers,agents,successors,and assigns,shall:1.Cease and desist from:(a)Refusing to bargain collectively concerning rates topay, wages, hours, and other terms and conditions of employ-ment with District No. 10, International Association of Ma-chinists and Aerospace Workers, AFL-CIO, by refusing tofurnish to the said union, upon request,a listof unit em-ployees full names and home addresses.(b) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of rightsguaran-teed to them by Section 7 of the Act2. Take the following affirmative action necessary to effec-tuate the policies of the Act:(a) Bargaincollectively with the above-named labor organ-ization by furnishing it, upon request,a listof the full namesand home addresses of employees in the appropriate unit.(b) Post at its plant premises in Genesee Depot, Wisconsin,copies of the attached notice marked "Appendix."9 Copies8 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec.102 48 of the Rules and Regulations, be adopted by the Board and becomeitsfindings, conclusions, and order, and all objections thereto shall bedeemed waived for all purposes.9 In the event the Board's Order is enforced by Judgment of the UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall be changed to read "PostedPursuant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Realtions Board "of said notice, of forms to be provided by the Regional Direc-tor for Region 30, after being duly signed by Respondent'srepresentatives, shall be posted by the Respondentimmedi-ately upon receipt thereof, and bemaintainedby it for 60consecutive days thereafter, in conspicuous places, includingall placeswhere notices to employees are customarily posted.Reasonable stepsshall be taken by Respondent to insure thatsaid notices are not altered, defaced, or covered by any othermaterial.(c) Notify the Regional Director for Region 30, in writing,within 20 days from the date of this Order, what steps theRespondent has taken to comply herewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL bargain collectively with District No. 10, In-ternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, by furnishing it, upon request, alistof the full names and home addresses of unit em-ployees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercisesof rights guaranteed by Section 7 of the Act.The appropriate unit is:All production and maintenance employees, exclud-ing office clerical employees, guards and supervisorsas defined in the Act employed at our Genesee Depot,Wisconsin, plant.GENERAC CORPORATION